DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: engagement mechanism in claims 1, 5 and 17 and locking mechanism in claim 13.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Examiner’s Comment / Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claim 1:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a method for extraction of a drill bit comprising, inter alia, engaging a drill bit in an engagement mechanism of an inner element threaded on internal threads of an outer element; rotating the inner element with respect to the outer element thereby urging a foot portion of the outer element into contact with a workpiece and withdrawing the inner element on a longitudinal axis thereby extracting the drill bit as recited by claim 1.

Claim 17:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a method for extraction of a drill bit comprising, inter alia, engaging a drill bit with an inner element; engaging the inner element with an outer element having a first bifurcated section and a second bifurcated section attached with a longitudinal hinge; engaging a work piece with foot portions on the bifurcated sections; and rotating a central shaft of the inner element as recited by claim 17.

Claim 19:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a method for extraction of a drill bit comprising, inter alia, engaging a drill bit with an inner element having a longitudinal axis and a central shaft having a cavity and tapered threads circumscribing the central shaft; a base; and a grip having a bore with complimentary threads engaging the tapered threads as recited by claim 19.

The most relevant prior art is attributed to Hillhouse (US 6,435,782) and Buckwalter (3,727,491)  Hillhouse discloses a tool comprising an inner element (22) with a longitudinal axis and having a central shaft, a base (24) having external threads (24), and, an engagement mechanism (38) internal to the inner element (22) adapted to engage any upwardly projecting burrs or surface irregularities on a bolt (fig. 3, col. 3, lines 39-47 and 59-62); an outer element (10) concentric with (figs. 1-3, col. 3, lines 39-42). Hillhouse fails to disclose, inter alia, engaging a drill bit with an inner element of an apparatus for removing a drill bit from a workpiece. Buckwalter discloses a bolt puller comprising an inner element (13) with a longitudinal axis and having a central shaft, a base (14) having external threads (14), and, an engagement mechanism (16) internal to the inner element (13) adapted to engage a bolt (figs. 1-4, col. 2, lines 1-10); an outer element (11) concentric with the inner element (13) and having a foot portion for engaging a work piece (21), and internal threads (12) adapted to engage the external threads (14) of the base (14) wherein rotation of said inner element (13) with respect to the outer element (11) withdraws the inner element along the longitudinal axis (figs. 1-4, col. 1, lines 61-66). Buckwalter fails to disclose, inter alia, engaging a drill bit with an inner element of an apparatus for removing a drill bit from a workpiece.
In addition, Weekes (US 0,965,054) discloses a method for effectively removing a broken drill bit form a hole comprising introducing spring clamping jaws around a broken drill bit to be removed from a hole; compressing the spring clamping jaws and removing bits and portions of the broken drill bit from the hole.  Weekes fails to disclose rotating an inner element relative to an outer element; first and second bifurcated sections attached by a longitudinal hinge; and/or tapered threads circumscribing a central shaft as required of applicant’s claimed invention.
One of ordinary skill in the art would not be reasonably motivated, and absent impermissible hindsight, to modify the prior art of record to teach or fairly suggest a method for extraction of a drill bit as recited by the affirmative method steps of Applicant’s claimed invention.
For at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the combination set forth in the independent claims

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097.  The examiner can normally be reached on Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Lee A Holly/Primary Examiner, Art Unit 3726